Exhibit 10.1
 
AMENDMENT TO
STOCK PURCHASE AGREEMENT
 
This Amendment, dated as of February 1, 2011 (this “Amendment”), to the Stock
Purchase Agreement, dated as of January 6, 2011 (the “Purchase Agreement”), by
and between ZIOPHARM Oncology, Inc., a Delaware corporation (the “Company”), and
Intrexon Corporation, a Virginia corporation (“Intrexon”).  Capitalized terms
used in this Amendment and not otherwise defined shall have the respective
meanings ascribed to such terms in the Purchase Agreement.
 
WHEREAS, Section 10.2 of the Purchase Agreement permits the amendment of the
Purchase Agreement by execution of an instrument in writing signed by each of
the parties to be bound; and
 
WHEREAS, the Company and Intrexon desire to amend the Purchase Agreement as
provided herein.
 
NOW, THEREFORE, in consideration of the mutual agreements specified in this
Amendment, the parties hereby agree as follows:
 
1. Amendment of Section 7.1 of the Purchase Agreement.  Section 7.1 of the
Purchase Agreement is hereby amended to add subsection (c) as follows:
 
“7.1           Intrexon Commitment.  ….
 
(c)           In the event that Intrexon voluntarily elects to purchase
securities in a Qualified Financing for which the Company does not request that
Intrexon participate, as contemplated by this Section 7.1, the aggregate
purchase price paid by Intrexon for such securities shall nonetheless be applied
against and reduce the then remaining maximum amount of Intrexon’s $50,000,000
commitment hereunder.”
 
2. Representations and Warranties.  Each of the Company and Intrexon represents
and warrants that (i) it has the corporate power and authority to execute and
deliver this Amendment, (ii) this Amendment has been duly and validly authorized
by all necessary action of its board of directors, and (iii) this Amendment has
been duly and validly executed and delivered and, assuming due authorization and
execution by the other parties hereto, constitutes its legal, valid and binding
obligation enforceable against it in accordance with its terms.
 
3. No Other Modification.  The Purchase Agreement shall not be modified by this
Amendment in any respect except as expressly set forth herein.
 
4. Governing Law.  This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of New York as applied to contracts entered into and performed entirely in
the State of New York by New York residents, without regard to conflicts of law
principles.
 
5. Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.
 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized respective officers as of the date first written above.
 


 
COMPANY:
 
INTREXON:
 
ZIOPHARM ONCOLOGY, INC.
 
 
 
By:           /s/ Jonathan Lewis                                        
Name: Jonathan Lewis, MD, PhD
Title: Chief Executive Officer
INTREXON CORPORATION
 
 
By:           /s/ Randal J. Kirk                                
Name: Randal J. Kirk
Title: Chief Executive Officer



 


 
 

--------------------------------------------------------------------------------

 





